Citation Nr: 0411940	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of 
bilateral knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel
INTRODUCTION

The veteran served on active duty from March 1960 to January 
1966.  He also had one year, three months and ten days prior 
service that has not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In December 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the December 2003 hearing, the veteran testified about an 
in-service aircraft accident that occurred in February 1962 
in which he was an instructor pilot.  He reported that the 
other pilot was killed during the incident.  The veteran also 
testified that as a result of the accident in which he was 
ejected about 250 feet above the ground, he struck the ground 
with a partially deployed parachute, and injured his back and 
both knees.  He testified that he was picked up by a rescue 
helicopter in the field, taken to a U.S. Air Force hospital 
where he underwent a cursory examination, was held for a few 
hours in the hospital and then released without any further 
testing or studies.  

The United States Air Force accident report dated in March 
1962 has been obtained and is associated with the claims 
folder.  There are no records, however, included in the 
service medical records that relate to the incident or any 
residual disability that resulted from the accident as the 
veteran so alleges.  In addition, during the 2003 hearing, 
the veteran stated that he received disability benefits from 
the Social Security Administration (SSA) solely due to 
disability associated with his back and bilateral knee 
injuries.  There are no SSA records associated with the 
veteran's claims folder.  

The veteran was never provided a VA examination concerning 
the nature and etiology of any back and knee disorder.  The 
veteran has reported that he underwent knee surgery two times 
since his separation from service, but reports of such 
surgery are not associated with the claims folder.  

The RO must ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
Veterans Benefits Act of 2003.  

The Board hereby remands this matter for further development 
as follows:  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should take appropriate steps 
in order to obtain a copy of the decision 
to award SSA disability benefits and 
copies of the medical evidence on which 
the award was based.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any back and 
bilateral knee disorders since his 
separation from service in 1966.  After 
securing the necessary releases, the RO 
should obtain these records.

4.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine nature and etiology of any 
disability of the back and knees.  All 
indicated studies or tests should be 
conducted.  The claims folder should be 
made available to the examiner prior to 
the scheduled examination.  The examiner 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability of the back and knees is 
consistent with the type of injury that 
the veteran contends occurred during the 
aircraft accident in 1962.  A medical 
rationale should be provided for any 
opinions expressed.  

5.  The RO should then review the 
veteran's claim.  All pertinent laws and 
regulations should be considered.  If the 
veteran's claims remain denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



